DETAILED ACTION
Status of Claims 
This Final Office Action is responsive to Applicant's reply filed 11/25/2022. 
Claims 1-12 and 14-18 have been amended and claim 19 has been added new.
Claims 1-19 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority of Foreign Application KR10-2021-0053716 filed on 4/26/2021. Applicant's claim for the benefit of this prior-filed application is acknowledged. Acknowledgment is made of applicant' s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Response to Amendments
The previously pending 35 USC 103 rejections have been withdrawn in response to Applicant’s claim amendments. See below for reasoning.
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 101 rejections. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With regard to the limitations of claims 1-19, Applicant argues that the claims are patent eligible under 35 USC 101 because the pending claims are not directed toward an abstract idea. The Examiner respectfully disagrees. The Examiner has already set forth a prima facie case under 35 USC 101. The Examiner has clearly pointed out the limitations directed towards the abstract idea, what the additional elements are and why they do not integrate the abstract idea into a practical application, and why the additional elements and remaining limitations do not amount to significantly more than the abstract idea. The Examiner asserts that the calculating step is directed towards the abstract idea and can be done in the human mind and also represents a commercial activity (See PEG 2019), which is an abstract idea. Applicant’s arguments are not persuasive.
Applicant cites several CPC symbols alleging that these classifications would automatically receive a 101 rejection, but that is not the case. Each patent Application is analyzed individually on the basis of 35 USC 101. Applicant’s arguments are not persuasive.
Analyzing deadlines, stock quantities, and spoilage dates is directed towards an abstract idea. Please see reasoning below. The human mind is able to count the quantity of items stored at a location and read expiration dates on these items to perform an analysis and even if a human could not perform that task those commercial elements are being generically applied on a general purpose computer (See PEG 2019 and MPEP 2106.05). Applicant’s arguments are not persuasive.
The Examiner asserts Applicant’s claims are merely implementing the abstract idea using a general purpose computer, which does not integrate the abstract idea into a practical application (See PEG 2019 and MPEP 2106.05). The Examiner further notes that the claims generically recite outputting the results of the analysis, where nothing is actually done to the potentially perishing items. Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
            In the instant case (Step 1), claims 1-17 and 19 are directed toward a process and claims 18 are directed toward a system; which are statutory categories of invention. Additionally (Step 2A Prong One), independent claims 1 and 18 are directed toward an electronic apparatus for providing information related to an order, the electronic apparatus comprising: a computer interface; a processor connected to the computer interface; and one or more memories configured to store one or more instructions, wherein when the one or more instructions are executed, the one or more instructions control the processor to perform operations of: receiving, from a remote computing system via the computer interface and at a current date, first item information identifying first item quantities to be delivered, by a first future date, to a fulfillment center, wherein the first item information further comprises  identifying items associated with the first item quantities are fresh items, are classified as a refrigerated storage type, and include deadlines for sale of the first item quantities; receiving, via the computer interface and at the current date, second item information identifying item quantities at the fulfilment center and that order fulfillment is performed in an order of the earliest deadlines for sale of the first item quantities; determining, at the current date, an estimated consumption of items, from the current date through the first future date; determining, at the current date, an estimated demand of items from the first future date through a second future date, wherein a time interval between the first future date and the second future date comprises a reference period; calculating, based on the item quantities to be delivered in the first item information, the item quantities at the fulfilment center in the second item information, the estimated consumption of items, and the estimated demand of items, a third item quantity; and outputting, to the remote computer system and based on a calculation of the third item quantity, a value representing a deficit relating to the third item quantity, wherein a larger value selected from an estimated sales volume to be sold by the first future date and an estimated amount of disposal to occur by the first future date is determined to be the estimated consumption of items, based on the second information (Organizing Human Activity and Mental Processes), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are analyzing quantity information and order quantity information to make a determination about estimated consumption to see if the supply meets demand, where managing supply versus demand is a commercial interaction. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Processes because the claimed limitations are analyzing quantity information and order quantity information to make a determination about estimated consumption to see if the supply meets demand, where these steps can be done in the human mind.
Independent claims 19 are directed toward a method for reducing excess perishable inventory during a future time interval, the method comprising: receiving, at a processor from a remote computer system via a computer interface and at a current date, first item quantity information identifying perishable item quantities of perishable items currently at a temporary location; receiving, at the processor via a computer interface and at a current date, second item quantity information identifying perishable item quantities to be delivered, by a first future date, to the temporary location, wherein a first time interval is defined from the current date and the first future date; determining, at the processor based on the current date, the first future date, and historical data, a first quantity reduction estimate expected to occur during the first time interval, wherein the first quantity reduction estimate is a larger of: an estimated spoilage quantity of the perishable items during the first time interval; or an estimated demand of the perishable items during the first time interval; determining, at the processor based on the first item quantity information, the second quantity item information, and the first quantity reduction estimate, an estimated first future date quantity information, wherein the estimated first future date quantity information comprises a sum of the first item quantity information and the second item quantity information and a subtraction of the first quantity reduction estimate; determining, based the first future date, a second future date, and the historical data, a second quantity reduction estimate expected to occur during a second interval, wherein the second interval comprises time between the first future date and the second future date; determining a minimum quantity threshold value; calculating, at the processor based on the estimated first future date quantity information, the second quantity reduction estimate, and the minimum quantity threshold value, a third item quantity; and outputting, from the processor to the remote computer system and based on a calculation of the third item quantity, the third item quantity as a value representing a deficit expected to occur during the second time interval (Organizing Human Activity and Mental Processes), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are analyzing quantity information and order quantity information to make a determination about estimated consumption to see if the supply meets demand, where managing supply versus demand is a commercial interaction. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Processes because the claimed limitations are analyzing quantity information and order quantity information to make a determination about estimated consumption to see if the supply meets demand, where these steps can be done in the human mind.
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “an electronic apparatus for providing information related to an order, the electronic apparatus comprising: a computer interface; a processor connected to the computer interface; and one or more memories configured to store one or more instructions, wherein when the one or more instructions are executed, the one or more instructions control the processor to perform operations of: receiving, from a remote computing system via the computer interface and at a current date, first item information identifying first item quantities to be delivered, by a first future date, to a fulfillment center; receiving, via the computer interface and at the current date, second item information identifying item quantities at the fulfilment center and that order fulfillment is performed in an order of the earliest deadlines for sale of the first item quantities” (claims 1 and 18) and “receiving, at a processor from a remote computer system via a computer interface and at a current date, first item quantity information identifying perishable item quantities of perishable items currently at a temporary location; receiving, at the processor via a computer interface and at a current date, second item quantity information identifying perishable item quantities to be delivered, by a first future date, to the temporary location” (claim 19) steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “an electronic apparatus; processor; one or more memories configured to store one or more instructions, wherein when the one or more instructions are executed, the one or more instructions control the processor to perform operations; a remote computing system; computer interface; a processor from a remote computer system via a computer interface” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 2-17 further narrow the abstract idea and present no further additional elements (See PEG 2019 and MPEP 2106.05).
The claimed “an electronic apparatus; processor; one or more memories configured to store one or more instructions, wherein when the one or more instructions are executed, the one or more instructions control the processor to perform operations; a remote computing system; computer interface; a processor from a remote computer system via a computer interface” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 1-17 and 19; System claims 18 recite an electronic apparatus; processor; one or more memories configured to store one or more instructions, wherein when the one or more instructions are executed, the one or more instructions control the processor to perform operations; a remote computing system; computer interface; a processor from a remote computer system via a computer interface; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Pages 9-10 and Figures 1-2. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “an electronic apparatus for providing information related to an order, the electronic apparatus comprising: a computer interface; a processor connected to the computer interface; and one or more memories configured to store one or more instructions, wherein when the one or more instructions are executed, the one or more instructions control the processor to perform operations of: receiving, from a remote computing system via the computer interface and at a current date, first item information identifying first item quantities to be delivered, by a first future date, to a fulfillment center; receiving, via the computer interface and at the current date, second item information identifying item quantities at the fulfilment center and that order fulfillment is performed in an order of the earliest deadlines for sale of the first item quantities” (claims 1 and 18) and “receiving, at a processor from a remote computer system via a computer interface and at a current date, first item quantity information identifying perishable item quantities of perishable items currently at a temporary location; receiving, at the processor via a computer interface and at a current date, second item quantity information identifying perishable item quantities to be delivered, by a first future date, to the temporary location” (claim 19) steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
In addition, claims 2-17 further narrow the abstract idea identified in the independent claims and present no additional elements that provide significantly more.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1-18: Claims 1 and 18 recite “the earliest deadlines”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.
Regarding Claims 1-18: Claims 1 and 18 recite “the item quantities”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.
Regarding Claims 16: Claims 16 recite “the item”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.

Allowable over 35 USC 103
Claims 1-19 are allowable over the prior art, but remain rejected under §101 for the reasons set forth above. Independent claims 1, 18, and 19 disclose a system and method for analyzing product quantities to ensure demand is met without high amounts of spoilage.
Regarding a possible 103 rejection: The closest prior art of record is:
Dvorak et al. (US 7,092,929 B1) – which discloses planning and analysis for inventory management. 
Sinkel (US 2017/0068973 A1) – which discloses inventory management using SKU inventory replenishment levels based on demand.
Desai et al. (US 2008/007459 A1) – which discloses markdown pricing on items to help get rid of inventory.

The prior art of record neither teaches nor suggests all particulars of the limitations as recited in claims 1, 18, and 19, such as analyzing product quantities to ensure demand is met without high amounts of spoilage.  While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight and the combination/arrangement of features are not found in analogous art. Specifically the claimed “an electronic apparatus for providing information related to an order, the electronic apparatus comprising: a computer interface; a processor connected to the computer interface; and one or more memories configured to store one or more instructions, wherein when the one or more instructions are executed, the one or more instructions control the processor to perform operations of: receiving, from a remote computing system via the computer interface and at a current date, first item information identifying first item quantities to be delivered, by a first future date, to a fulfillment center, wherein the first item information further comprises  identifying items associated with the first item quantities are fresh items, are classified as a refrigerated storage type, and include deadlines for sale of the first item quantities; receiving, via the computer interface and at the current date, second item information identifying item quantities at the fulfilment center and that order fulfillment is performed in an order of the earliest deadlines for sale of the first item quantities; determining, at the current date, an estimated consumption of items, from the current date through the first future date; determining, at the current date, an estimated demand of items from the first future date through a second future date, wherein a time interval between the first future date and the second future date comprises a reference period; calculating, based on the item quantities to be delivered in the first item information, the item quantities at the fulfilment center in the second item information, the estimated consumption of items, and the estimated demand of items, a third item quantity; and outputting, to the remote computer system and based on a calculation of the third item quantity, a value representing a deficit relating to the third item quantity, wherein a larger value selected from an estimated sales volume to be sold by the first future date and an estimated amount of disposal to occur by the first future date is determined to be the estimated consumption of items, based on the second information (as required by independent claims 1 and 18)” and “a method for reducing excess perishable inventory during a future time interval, the method comprising: receiving, at a processor from a remote computer system via a computer interface and at a current date, first item quantity information identifying perishable item quantities of perishable items currently at a temporary location; receiving, at the processor via a computer interface and at a current date, second item quantity information identifying perishable item quantities to be delivered, by a first future date, to the temporary location, wherein a first time interval is defined from the current date and the first future date; determining, at the processor based on the current date, the first future date, and historical data, a first quantity reduction estimate expected to occur during the first time interval, wherein the first quantity reduction estimate is a larger of: an estimated spoilage quantity of the perishable items during the first time interval; or an estimated demand of the perishable items during the first time interval; determining, at the processor based on the first item quantity information, the second quantity item information, and the first quantity reduction estimate, an estimated first future date quantity information, wherein the estimated first future date quantity information comprises a sum of the first item quantity information and the second item quantity information and a subtraction of the first quantity reduction estimate; determining, based the first future date, a second future date, and the historical data, a second quantity reduction estimate expected to occur during a second interval, wherein the second interval comprises time between the first future date and the second future date; determining a minimum quantity threshold value; calculating, at the processor based on the estimated first future date quantity information, the second quantity reduction estimate, and the minimum quantity threshold value, a third item quantity; and outputting, from the processor to the remote computer system and based on a calculation of the third item quantity, the third item quantity as a value representing a deficit expected to occur during the second time interval (as required by claim 19)”, thus rendering claims 1, 18, 19 and their dependent claims as allowable over the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, but not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683